    Case: 1:17-cv-00377-JG Doc #: 238 Filed: 10/08/18 1 of 2. PageID #: 6147



             IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF OHIO, EASTERN DIVISION


DERRICK WHEATT and LAURESE )
GLOVER,                        )
                               )              No. 1:17-CV-377 &
          Plaintiffs           )              No. 1:17-CV-611 (consolidated)
                               )
     v.                        )
                               )              Judge James S. Gwin
CITY OF EAST CLEVELAND, et al. )
                               )
          Defendants.          )

PLAINTIFFS’ MOTION TO SET FINAL PRETRIAL CONFERENCE DATE

      Now come Plaintiffs, Derrick Wheatt, Laurese Glover and Eugene Johnson,

through their respective counsel, and respectfully moves for the Court to set a Final

Pretrial Conference date and time:

                                     ARGUMENT

      The Court has set the trial for November 13, 2018. Dkt. 229. However, the

Court has not yet set a date and time for the Final Pretrial Conference. Plaintiffs

respectfully request that the Court set a date and time for the Final Pretrial

Conference (during the week before trial). (Counsel for Plaintiffs are available any

day the week of November 5-9, 2018. Lead trial counsel for Plaintiffs Wheatt and

Glover is unavailable October 29-30, 2018 due to her required attendance of a final

pretrial conference in another case in Chicago.)

      WHEREFORE, Plaintiffs respectfully request the Court set a date and time

for the Final Pretrial Conference.




                                          1
    Case: 1:17-cv-00377-JG Doc #: 238 Filed: 10/08/18 2 of 2. PageID #: 6148



                                             Respectfully submitted,
                                             s/ Elizabeth Wang
Elizabeth Wang
LOEVY & LOEVY
2060 Broadway, Ste. 460
Boulder, CO 80302
O: (720) 328-5642
elizabethw@loevy.com
Counsel for Plaintiffs Derrick Wheatt and Laurese Glover

s/ Michael B. Pasternak
Michael B. Pasternak                         Brett Murner
Park Center II, Suite 411                    208 North Main Street
3681 South Green Road                        Wellington, OH 44090
Beachwood, OH 44122                          O: (440) 647-9505
O: (216) 360-8500                            bmurner@yahoo.com
Mpasternak1@msn.com
Counsel for Plaintiff Eugene Johnson


                          CERTIFICATE OF SERVICE

      I, Elizabeth Wang, an attorney, hereby certify that on October 8, 2018, I
served via CM/ECF the foregoing Motion.

                                       s/ Elizabeth Wang
                                       Attorney for Plaintiffs Wheatt and Glover

                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(f), I hereby certify that the foregoing
Memorandum complies with the 15-page limitation for memoranda relating to a
non-dispositive motion in a case assigned to the Standard Track.

                                       s/ Elizabeth Wang




                                         2
